DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 22-23, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karthaus (DE102017209330).  Regarding claims 16 and 30, Karthaus teaches a back-rest pivot fitting (see Figure 5) for a vehicle seat (1), the pivot fitting, comprising: a first fitting member which is mountable to a seat pan (10; see Figure 4), a second fitting member which is pivotable coupled to the first fitting member and which is mountable to a backrest (20; see Figure 4), wherein the second fitting member is relatively adjustable with respect to the first fitting member, a recliner heart (200), an adjustment member (220) which is rotatable coupled to the first and second fitting members, and a drive unit (100) which is fixedly mounted to the first fitting member and configured to drive the adjustment member (220), wherein the recliner heart (200), when actuated, is configured to allow an unimpeded motion of the second fitting member relative to the first fitting member from an upright use position (see Figure 1) to a non-use position (see Figure 2) of the back-rest (20), and the adjustment member (220), when actuated, is configured to interact with the drive unit (100) such that, when the drive unit is actuated, the second fitting member is moved from the non-use position (see Figure 2) to the upright use position (see Figure 3; paragraphs [0051]-[0052]).

Regarding claim 17, Kathaus further teaches wherein the drive unit (100) comprises a drivable pinion (172) which is coupled to a toothed segment of the adjustment member (220; see Figure 5).

Regarding claim 22, Kathaus further teaches wherein, when the backrest is positioned in the upright use position and the pivot fitting is in a locked state, the adjustment member is positioned in an initial position (see Figure 1).

Regarding claim 23, Kathaus further teaches wherein upon releasing the second fitting member to be pivoted from the upright use position to the non-use position, the adjustment member (220) is configured to remain in the initial position, wherein when actuating the drive unit (100) the adjustment member (220) is configured to be driven from the initial position (see Figure 19) to a second position to actively adjust the second fitting member from the non-use position to the upright use position (see paragraph [0052]).

Claim(s) 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schukalski et al. (DE102008047671).  Regarding claim 28, Schukalski teaches a back-rest pivot fitting (see Figure 6) for a seat (1), comprising: a first fitting member (120) which is mountable to a seat pan (12), a second fitting member (110) which is pivotable coupled to the first fitting member (120) and which is mountable to a backrest (11), wherein the second fitting member is relatively adjustable with respect to the first fitting member, a recliner heart (2), an adjustment member (3) comprising at least a toothed segment (310) and which is rotatable coupled to the first and second fitting members (120, 110), and a drive unit (30) which is fixedly mounted to the second fitting member (110) and configured to adjust the second fitting member, wherein the recliner heart (2), when actuated, is configured to allow an unimpeded motion of the second fitting member (110) and the drive unit (30) relative to the first fitting member (120) from an upright use position (see Figure 6A) to a non-use position of the back-rest (see Figure 6B), wherein, when actuating the drive unit (30), the drive unit is configured to move along the toothed segment (310) of the adjustment member (3) to adjust the second fitting member (110) from the non-use position to the upright use position (see Figures 6A, 6B and paragraphs [0090]-[0095]).

Regarding claim 29, Schukalski further teaches wherein upon releasing the second fitting member to be pivoted from the upright use position to the non-use position the adjustment member is configured to rotate with the second fitting member such that an orientation of the toothed segment of the adjustment member remains relative to the drive unit (see paragraphs [0087]-[0088]).

Allowable Subject Matter
Claims 18-21, 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636